FILE COPY



        Ex Parte Alfred
       SmithAppellant/s




                                Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 19, 2014

                                           No. 04-14-00089-CV

                                       EX PARTE Alfred SMITH

                                  Original Habeas Corpus Proceeding1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Luz Elena D. Chapa, Justice

        On February 7, 2014, relator filed an original pro se petition for writ of habeas corpus.
The court has considered relator’s petition and is of the opinion that relator is not entitled to the
relief sought. Accordingly, the petition for writ of habeas corpus is DENIED. See TEX. R. APP. P.
52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on February 19th, 2014.



                                                                    _____________________________
                                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of February, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1This proceeding arises out of Cause No. 2004-CI-16569, styled Alfred Smith v. Partrena B. Smith, pending in the
57th Judicial District Court, Bexar County, Texas, the Honorable Nick Catoe Jr. presiding.